Case 1:20-cv-07193-VEC Document 31-2 Filed 06/18/21 Page 1 of 51




         Exhibit B
         Case
          Case20-32519
               1:20-cv-07193-VEC
                         Document 1493
                                  Document
                                       Filed31-2
                                             in TXSB
                                                  Filed
                                                      on06/18/21
                                                         08/20/20 Page
                                                                   Page21ofof51
                                                                              50




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


In re:                                                          Chapter 11

NEIMAN MARCUS GROUP LTD LLC, et al.1                            Case No. 20-32519 (DRJ)

                                   Debtors.                     Jointly Administered

                                                                Related to Docket No. 1452

               STATUS CONFERENCE STATEMENT OF THE OFFICIAL
              COMMITTEE OF UNSECURED CREDITORS RELATING TO
           THE MYT SERIES B PREFERRED STOCK TO BE DISTRIBUTED TO
              HOLDERS OF ALLOWED GENERAL UNSECURED CLAIMS

         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

jointly administered bankruptcy cases of the above-captioned debtors and debtors in possession

(together, the “Debtors”) hereby files this Status Conference Statement (this “Statement”)

relating to the MYT Series B Preferred Stock to be distributed to Holders of Allowed General

Unsecured Claims under the Debtors’ First Amended Joint Plan of Reorganization Pursuant to

Chapter 11 of the Bankruptcy Code (Solicitation Version) dated August 3, 2020 (the “Plan”)

[Docket No. 1452].2 The Committee files this Statement to avoid, at all costs, what could be a



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700);
NMG California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG
Notes PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo
LLC (0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The
NMG Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One
Marcus Square, 1618 Main Street, Dallas, Texas 75201.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan. Both the Plan
and Disclosure Statement are included in Docket No. 1452.

                                                         1
DOCS_SF:104040.7 59944/002
         Case
          Case20-32519
               1:20-cv-07193-VEC
                         Document 1493
                                  Document
                                       Filed31-2
                                             in TXSB
                                                  Filed
                                                      on06/18/21
                                                         08/20/20 Page
                                                                   Page32ofof51
                                                                              50




very unproductive, protracted Confirmation Hearing.                     In support hereof, the Committee

respectfully represents as follows:

          1.      The Plan proposes the Disinterested Manager Settlement (as defined in the Plan),

pursuant to which the Consenting Parent3 and Consenting Sponsors4 shall deliver to the

Reorganized Neiman on the Effective Date of the Plan 140,000,000 shares of MYT Series B

Preferred Stock, inclusive of any accrued dividends (the “Sponsor Contribution”).                                 All

250,000,000 of the MYT Series B Preferred Stock, including the 140,000,000 shares referenced

above, are currently controlled by the Consenting Parent and the Consenting Sponsors.

          2.      Under the Plan, in consideration of the Disinterested Manager Settlement, the

beneficiaries of the 140,000,000 shares of the MYT Series B Preferred Stock are the Holders of

Allowed General Unsecured Claims in Class 10 (Funded-Debt General Unsecured Claims) and

Class 11 (Non-Funded Debt General Unsecured Claims) (collectively, for purposes of this

pleading only, the “General Unsecured Creditors”), who will share Pro Rata in the Sponsor

Contribution.

          3.      The Disinterested Manager Settlement was presented to the Court at the hearing

on July 30, 2020, regarding the Debtors’ Disclosure Statement. As noted at the hearing, the

Committee supports the Disinterested Manager Settlement, subject to certain conditions,

including that necessary revisions are made to the terms of the MYT Series B Preferred Stock for



3
    The Consenting Parent is non-debtor Neiman Marcus Group, Inc.
4
  The Consenting Sponsors are: (a) Ares Corporate Opportunities Fund III, L.P.; (b) Ares Corporate Opportunities
Fund IV, L.P.; (c) CPP Investment Board USRE Inc.; and (d) the foregoing Entities’ investment funds or vehicles
that directly or indirectly hold or control equity interests in the Debtors, but not including any operating portfolio
company of any of the foregoing.

                                                          2
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page43ofof51
                                                                             50




the protection of the General Unsecured Creditors. Broadly, the Committee required (as more

fully detailed below) that the MYT Series B Preferred Stock contain the same protections

afforded the MYT Series A Preferred Stock, which is held by the Holders of Third Lien Note

Claims.

         4.       Consistent with the foregoing, the Disclosure Statement ultimately solicited by

the Debtors contains the following reservation by the Committee:

                  The Creditors Committee’s support of the Plan is conditioned
                  upon: (i) the Sponsors, Consenting 2L Parties and Consenting 3L
                  Parties agreeing on the general terms of the New MyT Documents,
                  including the 2L MyT Distribution and the 3L MyT Distribution;
                  (ii) the amendment of documents relating to the MYT Series B
                  Preferred Stock to provide the same mandatory redemption,
                  ranking, change of control, reporting, monetization opportunity
                  (at the appropriate level of the MYT waterfall) and other
                  protections consistent with the MYT Series A Preferred Stock;
                  and (iii) the final documentation implementing the Plan being
                  satisfactory to the Creditors Committee.

Disclosure Statement at Art. VIII, L (emphasis added) [Docket No. 1452].

         5.       Since the hearing on the Disclosure Statement, the Committee has attempted to

negotiate the needed modifications to the terms of the MYT Series B Preferred Stock with the

Debtors (although the Debtors have no interest in the MYT Series B Preferred Stock), Scott

Vogel (the “Disinterested Manager”), the Consenting Sponsors and, separately, the Noteholder

Group (as described below). One would think that the Debtors and the Disinterested Manager

should have every incentive to negotiate the best possible terms to the MYT Series B Preferred

Stock to ensure that the General Unsecured Creditors realize the full value of these interests.

Unfortunately, the Committee’s efforts have largely been ignored or deflected by the Debtors




                                                 3
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page54ofof51
                                                                             50




and the Disinterested Manager, as reflected in the various email communications attached hereto

as Exhibit A, Exhibit B, and Exhibit C.

         6.       The Noteholder Group is an ad hoc group of holders of approximately 99% of the

Second Lien Notes and approximately 70% of the Third Lien Notes. Critically, the Noteholder

Group also holds all of the MYT Series A Preferred Stock and has a lien on 50% of the common

Shares of MYT Holding Co., which is junior to the MYT Series B Preferred Stock to be

distributed to the General Unsecured Creditors. 5 Thus, the Noteholder Group’s input, support

and agreement with respect to the terms of the MYT Series B Preferred Stock is necessary and

appropriate. The Committee is pleased to report that the Noteholder Group and the Committee

have made significant progress with respect to the terms of the MYT Series B Preferred Stock,

but as of this date, such terms are not acceptable to the Debtors or the Consenting Sponsors.

         7.       Notwithstanding having provided the Debtors, the Disinterested Manager, and

the Consenting Sponsors redline forms of proposed modifications, the Debtors, the Disinterested

Manager, and the Consenting Sponsors have refused to incorporate any reasonable protections,

such as basic covenants and information rights, for the General Unsecured Creditors even

though, upon the Effective Date, the General Unsecured Creditors will hold the majority of the

MYT Series B Preferred Stock.6 Without these protections, the value of the MYT Series B

Preferred Stock is simply illusory from the perspective of General Unsecured Creditors.


5
  The MYT Series A Preferred Stock is senior to the MYT Series B Preferred Stock. Like the Series B Preferred
Stock, the MYT Series A Preferred Stock has a liquidation price of $250,000,000. The common stock of MYT
Holding Co. in which the Noteholder Group has a 50% interest is junior to the MYT Series B Preferred Stock.
6
   With respect to Holders of Non-Funded Debt General Unsecured Claims, the Committee’s preference is that the
MYT Series B Stock is distributed into a Liquidating Trust to be held for the benefit of such Holders, unless any
Holder elects to opt-out of such Trust and prefers to receive such Stock directly. The Committee continues to
consider an appropriate structure for holding the MYT Series B Preferred Stock.

                                                       4
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page65ofof51
                                                                             50




         8.       As part of confirmation of the Plan, the Court will necessarily have to consider

the value of the Disinterested Manager Settlement and the reasonableness and fairness of the

entire Plan, which will become even more difficult when considering the lack of reasonable

provisions in the MYT Series B Preferred Stock. The primary value to be realized by the estates

for the resolution of fraudulent transfer claims against the Consenting Parent and the Consenting

Sponsors -- claims which even the Disinterested Manager has acknowledged -- relating to the

MyTheresa assets is the 140,000,000 shares of the MYT Series B Preferred Stock. In order for

such settlement to be reasonable from the perspective of the estates, the MYT Series B Preferred

Stock must have tangible protections that ensure that the General Unsecured Creditors will be

paid when and if a liquidation event occurs. As the structure of the MYT Series B Preferred

Stock currently stands, any value that should otherwise go to the General Unsecured Creditors

from the MyTheresa assets on account of the MYT Series B Preferred Stock could be diverted,

sidestepped, or otherwise avoided for the benefit of the Consenting Sponsors.

         9.       The following chart summarizes the key outstanding issues with respect to the

MYT Series B Preferred Stock:

  REQUESTED MODIFICATION TO MYT              REASON WHY CHANGE IS NECESSARY           RESPONSE
     SERIES B PREFERRED STOCK                                                           FROM
                                                                                      DEBTORS/
                                                                                     CONSENTING
                                                                                      SPONSORS

1. Incorporate maturity date for redemption Without a maturity date, there is no No.
of MYT Series B Preferred Stock that is deadline for any value to be distributed to
earlier of Change of Control or 91 days Holders of General Unsecured Claims.
after the MYT Series A Preferred Stock
maturity date in 2029.




                                                  5
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page76ofof51
                                                                             50




2. Incorporate protective covenants like        Without       protective    non-financial No.
the MYT Series A Preferred Stock,               covenants, the Consenting Parent and the
including limitations on distributions to       Consenting Sponsors could structure
junior securities, issuance of equity           transactions that have the effect of
interests,    harmful        reorganizations,   preventing value from being distributed to
liquidations, transactions with affiliates,     Holders of General Unsecured Claims.
amendment of governance documents or
PIK note obligations, and circumvention of
covenants by use of mergers or other
means. MYT Series A Preferred Stock
also has benefit of financial covenants.

3. Eliminate any ability to reduce the          If Holders of MYT Series A Preferred No.
liquidation preference for the MYT Series       Stock decide, for whatever reason, to
B Preferred Stock to the level set by a         return their shares for less than their
voluntary reduction to the liquidation          liquidation preference, the MYT Series B
preference for the MYT Series A Preferred       Preferred Stock should be unaffected.
Stock.

4. The vote of a holder majority of the         Without this limitation, the Consenting No.
MYT Series B Preferred Stock should             Parent, the Consenting Sponsors, or their
exclude the Consenting Parent, the              affiliates or designees could purchase a
Consenting Sponsors, or any of their            few of the MYT Series B Preferred Stock
affiliates or designees.                        from Holders of General Unsecured
                                                Claims and thereby take controlling actions
                                                that could adversely impact all of the MYT
                                                Series B Preferred Stock.

5. Provide reporting and information rights Without reporting rights, the Holders of No.
same as MYT Series A Preferred Stock.       General Unsecured Claims would be
                                            precluded from any information about the
                                            status or value of the MyTheresa assets.

A more detailed listing of the Committee’s requested modifications to the MYT Series B

Preferred Stock is attached hereto as Exhibit D.

         10.      Absent the foregoing basic protections, the Disinterested Manager Settlement and

the Sponsor Contribution are a farce. General Unsecured Creditors have no visibility and no

protections whatsoever from the Consenting Parent or the Consenting Sponsors who may never

provide information or pay anything on account of the MYT Series B Preferred Stock. Complete

control by the Consenting Sponsors was obviously fine when they held all of the MYT Series B



                                                     6
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page87ofof51
                                                                             50




Preferred Stock themselves. However, under the Plan, the General Unsecured Creditors will

receive the majority of the MYT Series B Preferred Stock and they should not be hindered by the

Consenting Sponsors. The General Unsecured Creditors must have reasonable reporting rights

and payment protections.

         11.      In light of the fact that the Debtors, the Disinterested Manager, and the

Consenting Sponsors have refused to engage with the Committee in a meaningful way with

respect to the terms of the MYT Series B Preferred Stock, the Committee has noticed a

deposition and requested document discovery from the Disinterested Manager. Such discovery

is attached hereto as Exhibit E. Despite repeated requests, counsel to the Disinterested Manager

has refused to commit to produce the requested documents by August 21, 2020, or to set a date

for the Disinterested Manager’s deposition except right around the objection deadline to the Plan.

The Debtors and the Disinterested Manager should be working cooperatively with the

Committee to negotiate acceptable revisions to the MYT Series B Preferred Stock and to

pressure the Consenting Sponsors to agree to reasonable modifications. To date, the Debtors and

the Disinterested Manager have failed to take any affirmative steps to assist the Committee and

the estates except to convey the Consenting Sponsors’ position.

         12.      Based on the foregoing, the Committee intends to raise the following matters for

the Court’s consideration at the status conference:

                  First, the Committee is prepared to submit to mediation with the Debtors, the

         Disinterested Manager, and the Consenting Sponsors in an effort to resolve the narrow

         issues involving the revised terms of the MYT Series B Preferred Stock. The Committee



                                                  7
DOCS_SF:104040.7 59944/002
        Case
         Case20-32519
              1:20-cv-07193-VEC
                        Document 1493
                                 Document
                                      Filed31-2
                                            in TXSB
                                                 Filed
                                                     on06/18/21
                                                        08/20/20 Page
                                                                  Page98ofof51
                                                                             50




         is cognizant of the Court’s position that mediation will not be ordered unless all parties

         support it. Nevertheless, the Committee is optimistic that the Court’s insight as to a

         possible resolution of the current impasse will be helpful to all parties and will avoid

         what could be a very difficult confirmation hearing.

                  Second, with the objection deadline to the Plan (August 31, 2020) and the

         Confirmation Hearing (September 4, 2020) fast approaching, the Committee requests this

         Court’s direction to the Disinterested Manager to produce non-privileged responsive

         documents to the Committee’s narrow requests by August 21, 2020, and to appear for a

         deposition on August 24, 2020.

                  Third, whether mediation is ordered or not, the Committee requests guidance

         from the Court so that the settlement of extremely valuable claims relating to the

         MyTheresa assets is not lost through securities that have no value and to avoid protracted

         confirmation litigation.

         13.      The Committee looks forward to addressing these issues with the Court at the

status conference.




                                      [signature page follows]




                                                 8
DOCS_SF:104040.7 59944/002
        Case
        Case 20-32519
             1:20-cv-07193-VEC
                       Document Document
                                1493 Filed31-2
                                           in TXSB
                                                Filedon
                                                      06/18/21
                                                        08/20/20 Page
                                                                  Page109 of
                                                                          of 51
                                                                             50




Dated: August 20, 2020
                                          /s/ Michael D. Warner
                                          COLE SCHOTZ P.C.
                                          Michael D. Warner, Esq. (TX Bar No. 00792304)
                                          Benjamin L. Wallen, Esq. (TX Bar No. 24102623)
                                          301 Commerce Street, Suite 1700
                                          Fort Worth, TX 76102
                                          Telephone: (817) 810-5250
                                          Facsimile: (817) 810-5255
                                          Email: mwarner@coleschotz.com
                                                   bwallen@coleschotz.com

                                          Co-Counsel for the Official Committee of
                                          Unsecured Creditors

                                          PACHULSKI STANG ZIEHL & JONES LLP
                                          Richard M. Pachulski, Esq.
                                          Jeffrey N. Pomerantz, Esq.
                                          Alan J. Kornfeld, Esq.
                                          Maxim B. Litvak, Esq. (TX Bar No. 24002482)
                                          Steven W. Golden, Esq. (TX Bar No. 24099681)
                                          10100 Santa Monica Blvd., 13th Floor
                                          Los Angeles, CA 90067-4100
                                          Telephone: (310) 227-6910
                                          Email: rpachulski@pszjlaw.com
                                                  jpomerantz@pszjlaw.com
                                                  akornfeld@pszjlaw.com
                                                  mlitvak@pszjlaw.com
                                                  sgolden@pszjlaw.com

                                          Lead Counsel for the Official Committee of
                                          Unsecured Creditors



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of August, 2020, a true and correct copy of the
above and foregoing has been served by electronic transmission to all registered CM/ECF users
appearing in these cases.
                                            /s/ Michael D. Warner
                                            Michael D. Warner




                                             9
DOCS_SF:104040.7 59944/002
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page11
                                                                      10ofof51
                                                                             50




                                          Exhibit A


                 Email exchange between, among others, Richard Pachulski and
         David Barton of Pachulski Stang Ziehl & Jones LLP (“PSZJ”), counsel to the
        Committee, Philippa Bond of Kirkland & Ellis LLP (“Kirkland”), counsel to the
     Debtors, and Brian Lennon of Willkie Farr & Gallagher LLP (“Willkie”), counsel to the
            Disinterested Manager, dated August 11, 2020 through August 17, 2020




DOCS_SF:104040.7 59944/002
            Case
             Case20-32519
                  1:20-cv-07193-VEC
                            Document 1493
                                     Document
                                          Filed31-2
                                                in TXSB
                                                     Filed
                                                         on06/18/21
                                                            08/20/20 Page
                                                                      Page12
                                                                           11ofof51
                                                                                  50




From: rpachulski@pszjlaw.com
Sent: August 17, 2020 8:23 AM
To: BLennon@willkie.com
Cc: akornfeld@pszjlaw.com; mwarner@coleschotz.com; jpomerantz@pszjlaw.com; ddunne@milbank.com;
dbarton@pszjlaw.com; IMCEAINVALID-Justin+2EBryant+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-
Bryan+2EKoorstad+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-
Leif+2EKing+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-arosenberg+40paulweiss+2Ecom@Willkie.com;
IMCEAINVALID-dhuntington+40paulweiss+2Ecom@Willkie.com; IMCEAINVALID-
aeaton+40paulweiss+2Ecom@Willkie.com; IMCEAINVALID-zeiger+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
gavin+2Ecampbell+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
anum+2Echaudhry+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
onnolee+2Ekeland+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
peter+2Eliskanich+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-asathy+40kirkland+2Ecom@Willkie.com;
IMCEAINVALID-chusnick+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
jonathan+2Ebenloulou+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
matthew+2Efagen+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-amoses+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-ddunne+40milbank+2Ecom@Willkie.com; IMCEAINVALID-TKreller+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-aleblanc+40milbank+2Ecom@Willkie.com; IMCEAINVALID-svora+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-jskiernan+40debevoise+2Ecom@Willkie.com; IMCEAINVALID-jball+40debevoise+2Ecom@Willkie.com;
IMCEAINVALID-eweisgerber+40debevoise+2Ecom@Willkie.com; IMCEAINVALID-
jpomerantz+40pszjlaw+2Ecom@Willkie.com; IMCEAINVALID-mlitvak+40pszjlaw+2Ecom@Willkie.com; IMCEAINVALID-
Derek+2ELiu+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-SBadawi+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-MPrice+40milbank+2Ecom@Willkie.com; IMCEAINVALID-mwarner+40coleschotz+2Ecom@Willkie.com;
IMCEAINVALID-michael+2Eworonoff+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
                                                   1
             Case
              Case20-32519
                   1:20-cv-07193-VEC
                             Document 1493
                                      Document
                                           Filed31-2
                                                 in TXSB
                                                      Filed
                                                          on06/18/21
                                                             08/20/20 Page
                                                                       Page13
                                                                            12ofof51
                                                                                   50

jzeiger+40kirkland+2Ecom@Willkie.com; pippa.bond@kirkland.com; jafeltman@WLRK.com; EAKleinhaus@wlrk.com;
AMoses@milbank.com; dhuntington@paulweiss.com; jonathan.benloulou@kirkland.com; peter.liskanich@kirkland.com;
SBadawi@milbank.com; Jtanderson@milbank.com; NChitayat@milbank.com; AWang1@milbank.com;
NMGWillkie@willkie.com
Subject: Re: Neiman Marcus/Series B Documents

Frankly Brian, I am not going to debate with you the fact that the settlement was clearly contingent on the
Series B Certificate being similar to the Series A Certificate and that your client could care less about providing
a fair settlement to the unsecured creditors. The unsecureds have been provided an illusory settlement by your
client, plain and simple. Rather than try to fix it you go on a diatribe below. The idea that you believe we should
pick up the phone and negotiate with the Sponsors and their counsel is a joke since we tried to engage with the
them to discuss Settlement early on, which they refused to do, and immediately after the conditional Settlement
to discuss the Series B Certificate, which they have also refused to do. You obviously know why they won't
negotiate with the Committee, as your client and you are the cause of that.

If your client wants to be helpful for once, you should work to get the Series B Certificate worth something in
the first place and, if you cannot, push for mediation. In the interim, your dates for Scott Vogel's deposition 3
days before, or just after the Plan Objection deadline, do not work. We are sending out our request for his
deposition for August 24. If Scott cannot make that date and you will only give us a date a couple of days
before the Plan Objection Deadline, please advise and we will let the Court decide as we will schedule an
immediate status conference with the Judge. We will not let you voluntarily jam us as you have tried to do
throughout this case.

Regards,

Richard

P. S. I just saw that you have some wrong e-mail addresses in this e-mail. I would appreciate your sending me
the ones that are incorrect.

Sent from my BlackBerry - the most secure mobile device
From: BLennon@willkie.com
Sent: August 17, 2020 6:04 AM
To: rpachulski@pszjlaw.com
Cc: akornfeld@pszjlaw.com; mwarner@coleschotz.com; jpomerantz@pszjlaw.com; ddunne@milbank.com;
dbarton@pszjlaw.com; IMCEAINVALID-Justin+2EBryant+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-
Bryan+2EKoorstad+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-
Leif+2EKing+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-arosenberg+40paulweiss+2Ecom@Willkie.com;
IMCEAINVALID-dhuntington+40paulweiss+2Ecom@Willkie.com; IMCEAINVALID-
aeaton+40paulweiss+2Ecom@Willkie.com; IMCEAINVALID-zeiger+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
gavin+2Ecampbell+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
anum+2Echaudhry+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
onnolee+2Ekeland+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
peter+2Eliskanich+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-asathy+40kirkland+2Ecom@Willkie.com;
IMCEAINVALID-chusnick+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
jonathan+2Ebenloulou+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
matthew+2Efagen+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-amoses+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-ddunne+40milbank+2Ecom@Willkie.com; IMCEAINVALID-TKreller+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-aleblanc+40milbank+2Ecom@Willkie.com; IMCEAINVALID-svora+40milbank+2Ecom@Willkie.com;
IMCEAINVALID-jskiernan+40debevoise+2Ecom@Willkie.com; IMCEAINVALID-jball+40debevoise+2Ecom@Willkie.com;
IMCEAINVALID-eweisgerber+40debevoise+2Ecom@Willkie.com; IMCEAINVALID-
jpomerantz+40pszjlaw+2Ecom@Willkie.com; IMCEAINVALID-mlitvak+40pszjlaw+2Ecom@Willkie.com; IMCEAINVALID-
Derek+2ELiu+40bakermckenzie+2Ecom@Willkie.com; IMCEAINVALID-SBadawi+40milbank+2Ecom@Willkie.com;

                                                         2
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page14
                                                                             13ofof51
                                                                                    50

IMCEAINVALID-MPrice+40milbank+2Ecom@Willkie.com; IMCEAINVALID-mwarner+40coleschotz+2Ecom@Willkie.com;
IMCEAINVALID-michael+2Eworonoff+40kirkland+2Ecom@Willkie.com; IMCEAINVALID-
jzeiger+40kirkland+2Ecom@Willkie.com; pippa.bond@kirkland.com; JAFeltman@wlrk.com; EAKleinhaus@wlrk.com;
AMoses@milbank.com; dhuntington@paulweiss.com; jonathan.benloulou@kirkland.com; peter.liskanich@kirkland.com;
dbarton@pszjlaw.com; SBadawi@milbank.com; Jtanderson@milbank.com; NChitayat@milbank.com;
AWang1@milbank.com; NMGWillkie@willkie.com
Subject: RE: Neiman Marcus/Series B Documents

Richard,

Threatening Scott with depositions and 2004 discovery is not going to help you resolve the Series B issues and is simply
a waste of time and estate resources, absolutely contrary to the spirit of the settlement. Last night you received the
revised draft of the Series B certificate, which should resolve your concerns and, in my opinion, goes beyond anything
contemplated in our settlement discussions. You are well aware that the terms of the Series B certificate was never
raised as an issue during negotiations and only became an issue after the UCC voted to support the settlement (a move
that you have made abundantly clear that you disagree with). If the UCC continues to have issues with the revised
certificate, you can and should raise them directly with MyT's counsel and the Sponsors by picking up the phone and
calling them. If you continue to insist on harassing Scott with deposition threats, you can rest assured that, as of this
morning, he is generally available on August 28, September 1, and September 3.

Brian


Brian Lennon
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8295 | Fax: +1 212 728 9295
blennon@willkie.com | vCard | www.willkie.com bio

-----Original Message-----
From: Richard Pachulski [mailto:rpachulski@pszjlaw.com]
Sent: Saturday, August 15, 2020 8:38 PM
To: Lennon, Brian <BLennon@willkie.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>
Subject: Fw: Neiman Marcus/Series B Documents

*** EXTERNAL EMAIL ***

Brian, as you can see below I am not optimistic that the unsecured creditors will be getting an appropriately amended
Series B Certificate and, as reflected below by Pippa Bond, nothing that looks like the Series A Certificate, which is a
condition of the Committee approving the MyTheresa Settlement

I have now sent you e-mails since Wednesday just requesting some dates and times that will accommodate Scott Vogel
in the event the Series B, as amended, does not address the Committee's issues and concerns. While we are hopeful that
Pippa's characterization of the amended Series B is inaccurate, for which the unsecureds have a majority as provided in
the Independent Manager's settlement proposal in the Plan, but have not been given one second to discuss with the
appropriate parties, the Committee must prepare in case our interpretation of the below is correct.

Accordingly, I ask you again for convenient times and dates for Scott Vogel's examination, that we intend to file and serve
notice of on Monday, so we can include a date and time instead of advising the Court that you have been non-responsive,
and left us after numerous inquiries to pick our own convenient date and time.

Of course we hope the Series B Certificate is appropriately modified so Mr. Vogel's examination need not go forward, and
we will review immediately upon receipt but, for now, the Committee is looking to be diligent in the event it believes the
Series B is not adequate, as amended.

Please advise whether you will provide the date and time as requested, or that we should just put in a date and time we
deem appropriate.

                                                              3
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page15
                                                                             14ofof51
                                                                                    50
Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: rpachulski@pszjlaw.com
Sent: August 14, 2020 7:56 PM
To: pippa.bond@kirkland.com
Cc: dbarton@pszjlaw.com; Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com;
Leif.King@bakermckenzie.com; arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com;
zeiger@kirkland.com; gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com; Derek.Liu@bakermckenzie.com;
SBadawi@milbank.com; MPrice@milbank.com; mwarner@coleschotz.com; akornfeld@pszjlaw.com;
michael.woronoff@kirkland.com; jzeiger@kirkland.com
Subject: Re: Neiman Marcus/Series B Documents


Pippa, I do not understand the point of your e-mail and I reaffirm my comments in my e-mail of August 12, 2020 at 6:15
am. Please advise if your e-mail is a formal rejection of the Committee's request for mediation since your e-mail just sent
is nothing more than a reaffirmation of your August 12, 2020 e-mail, which is clear that the vast majority of the
Committee's comments to the Series B Certificate will be rejected.

Also, please advise if MYT, the 2Ls and the Sponsors have completed their deal.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: pippa.bond@kirkland.com
Sent: August 14, 2020 7:46 PM
To: rpachulski@pszjlaw.com
Cc: dbarton@pszjlaw.com; Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com;
Leif.King@bakermckenzie.com; arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com;
zeiger@kirkland.com; gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com; Derek.Liu@bakermckenzie.com;
SBadawi@milbank.com; MPrice@milbank.com; mwarner@coleschotz.com; akornfeld@pszjlaw.com;
michael.woronoff@kirkland.com; Derek.Liu@bakermckenzie.com; SBadawi@milbank.com; jzeiger@kirkland.com;
gavin.campbell@kirkland.com
Subject: Re: Neiman Marcus/Series B Documents


Richard, as you know, counsel to the bondholders, sponsors, MYT and debtors have been working on terms for the 2L
and 3L distributions. Because all of the MYT documents must work together, the preferred documentation is part of that
process. We understand that a draft of the Series B documentation will be provided to you over the weekend. As we
indicated previously, it will contain principally technical and enabling changes that preserve (not extend) the economics of
the Series B and will not include restrictive covenants or incorporate terms of the Series A. Best, pippa

Philippa Bond, P.C.
---------------------------------------------------------
KIRKLAND & ELLIS LLP
2049 Century Park East, 37th Floor, Los Angeles, CA 90067 T +1 310 552 4222<tel:+1%20310%20552%204222> M +1
323 244 0654<tel:+1%20323%20244%200654> F +1 310 552 5900<tel:+1%20310%20552%205900>
---------------------------------------------------------
pippa.bond@kirkland.com<mailto:pippa.bond@kirkland.com>
                                                             4
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page16
                                                                             15ofof51
                                                                                    50

On Aug 12, 2020, at 6:15 AM, Richard Pachulski <rpachulski@pszjlaw.com> wrote:

 Pippa, I find it odd that we are not involved in the amendment process, but rather you will just give us a document and
say take-it-or-leave-it. We have been very clear since the DS hearing that the Committee expects the Series B to look like
the Series A, except there would be no change to the Waterfall or the priorities. This is the first we are hearing, even
though we have sent comments before, that there is an unwillingness to provide protections in the Series B, similar to the
Series A.

The Committee would recommend that you provide us the revised Series B ASAP and, if the Committee has a problem
with the document, that we go into mediation ASAP to see if we can resolve the issues relating to Series B.

Could you also please advise who is leading the decisionmaking and documentation of the MyTheresa documents.

Please advise so the Committee can determine next steps.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: pippa.bond@kirkland.com
Sent: August 12, 2020 12:22 AM
To: dbarton@pszjlaw.com
Cc: Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com; Leif.King@bakermckenzie.com;
arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com; zeiger@kirkland.com;
gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; rpachulski@pszjlaw.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com;
Derek.Liu@bakermckenzie.com; SBadawi@milbank.com; MPrice@milbank.com
Subject: Re: Neiman Marcus/Series B Documents


David, thanks for your note. In connection with the amendment of existing MYT documents to reflect the 2L and 3L
distribution terms, amendments to the Series A and Series B documentation are already in process. Drafts of those will be
provided when they are available. As we have said previously, to the extent your proposed revisions are narrowly
technical or enabling to preserve or give effect to the waterfall and preserve the existing economic position of the Series B
as set forth in the waterfall, we expect that there will be stakeholder support to accommodate them. We expect that a
number of your requested modifications will be acceptable on that basis and would be considered for inclusion in the
applicable documents. Any other changes will be not be acceptable. These include any changes that would affect the
economics (including mandatory redemption/term and incremental distributions), add covenants to the Series B or
incorporate terms of Series A. Thanks

Philippa Bond, P.C.
---------------------------------------------------------
KIRKLAND & ELLIS LLP
2049 Century Park East, 37th Floor, Los Angeles, CA 90067 T +1 310 552 4222<tel:+1%20310%20552%204222> M +1
323 244 0654<tel:+1%20323%20244%200654> F +1 310 552 5900<tel:+1%20310%20552%205900>
---------------------------------------------------------
pippa.bond@kirkland.com<mailto:pippa.bond@kirkland.com>

On Aug 11, 2020, at 9:15 AM, David Barton <dbarton@pszjlaw.com> wrote:


Attached for your review are the following documents relating to the Cumulative Series B Preferred Stock of MYT Holding
Co.:


1. Clean and comparison copies of a proposed Second Amended and Restated Certificate of Incorporation of MYT
                                                              5
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page17
                                                                             16ofof51
                                                                                    50
Holding Co. The comparison copy is marked to show differences with the current certificate of incorporation of MYT
Holding Co.



2. Clean and comparison copies of a proposed letter agreement amending and restating the letter agreement dated June
7, 2019 between MYT Parent Co. and MYT Holding Co. The comparison copy is marked to show differences with the
original June 7, 2019 letter agreement.



3. Clean and comparison copies of a proposed Amended and Restated Certificate of Designation of Cumulative Series B
Preferred Stock of MYT Holding Co. The comparison copy is marked to show differences with the existing Series A
Certificate of Designation, a comparison which we considered possibly more useful than a comparison with the existing
Series B COD.

Please include anyone on your teams who should be looped in on these documents, which continue to be under review
and comment by the Committee.

Thanks in advance for your prompt attention to these documents. We look forward to your response.
David Barton
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 | Fax: 310.201.0760
dbarton@pszjlaw.com<mailto:dbarton@pszjlaw.com>
vCard<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_vcard-2D5.vcf&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=CtRGxadA04MTIuXPeSRRZCni_UkUipcC9-
4o8rebBGY&e=<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_vcard-2D5.vcf&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=CtRGxadA04MTIuXPeSRRZCni_UkUipcC9-4o8rebBGY&e=>> |
Bio<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_attorneys-2Ddavid-2Dj-
2Dbarton.html&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=VvwSnsgRRO0AA5i44t3nMWjwO4Up2Co_MT45F_iapnw&e=<https://urldefense.proofpoint.com/
v2/url?u=http-3A__www.pszjlaw.com_attorneys-2Ddavid-2Dj-2Dbarton.html&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=VvwSnsgRRO0AA5i44t3nMWjwO4Up2Co_MT45F_iapnw&e=>> |
LinkedIn<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.linkedin.com_pub_david-
2Dbarton_25_707_b70&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=lCflvZKR8bsWNtgUKQIB-
1ezhkcSDIEcVxNHik6w9_8&e=<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.linkedin.com_pub_david-
2Dbarton_25_707_b70&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=lCflvZKR8bsWNtgUKQIB-1ezhkcSDIEcVxNHik6w9_8&e=>>

<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=J8trOdmq1KtgSFdoFmZB6dMsg6P-
WCR05B_zNiUDmKU&e=<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=J8trOdmq1KtgSFdoFmZB6dMsg6P-WCR05B_zNiUDmKU&e=>>
<image001.jpg>
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa



                                                           6
               Case
                Case20-32519
                     1:20-cv-07193-VEC
                               Document 1493
                                        Document
                                             Filed31-2
                                                   in TXSB
                                                        Filed
                                                            on06/18/21
                                                               08/20/20 Page
                                                                         Page18
                                                                              17ofof51
                                                                                     50
________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.
<DOCS_LA-#331237-v7-A&R_Certificate_of_Designation_of_Series_B_Preferred_....docx>
<DOCS_LA-#331237-vpdf-A&R_Certificate_of_Designation_of_Series_B_Preferre....pdf>
<DOCS_LA-#331222-v3-A&R_Certificate_of_Incorporation--MYT_Holdco.docx>
<DOCS_LA-#331222-vpdf-A&R_Certificate_of_Incorporation--MYT_Holdco.pdf>
<DOCS_LA-#331225-v4-MYT_Parent-Holdco_Letter_Agreement.docx>
<DOCS_LA-#331225-vpdf-MYT_Parent-Holdco_Letter_Agreement.pdf>



The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
email to postmaster@kirkland.com<mailto:postmaster@kirkland.com>, and destroy this communication and all copies
thereof, including all attachments.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.



The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
email to postmaster@kirkland.com<mailto:postmaster@kirkland.com>, and destroy this communication and all copies
thereof, including all attachments.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
                                                               7
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page19
                                                                             18ofof51
                                                                                    50
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.




Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you have
received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                             8
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page20
                                                                      19ofof51
                                                                             50




                                          Exhibit B


                  Email exchange between, among others, Richard Pachulski and
               David Barton of PSZJ, Philippa Bond and Chad Husnick of Kirkland,
           and Brian Lennon of Willkie dated August 11, 2020 through August 18, 2020




DOCS_SF:104040.7 59944/002
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page21
                                                                             20ofof51
                                                                                    50




From: Richard Pachulski
Sent: Tuesday, August 18, 2020 2:20 PM
To: Husnick, Chad J.; *BLennon@willkie.com
Cc: Alan Kornfeld; Michael Warner; Jeff Pomerantz; Dunne, Dennis F.; David Barton; Bond, Pippa; Joshua A. Feltman;
Emil Kleinhaus, Esq.; Moses, Adam; 'Wang, Alex'; NMGWillkie@willkie.com; 'Justin.Bryant@bakermckenzie.com';
'jzeiger@kirkland.com'; 'michael.woronoff@kirkland.com'; 'mwarner@coleschotz.com'; 'MPrice@milbank.com';
'mlitvak@pszjlaw.com'; 'jpomerantz@pszjlaw.com'; 'eweisgerber@debevoise.com'; 'jball@debevoise.com'; John S.
Kiernan (jskiernan@debevoise.com); 'svora@milbank.com'; Badawi, Sam; Fagen, Matthew C.; Moses, Adam;
'Bryan.Koorstad@bakermckenzie.com'; 'Leif.King@bakermckenzie.com'; 'David Huntington'; Alice Eaton
(aeaton@paulweiss.com); 'arosenberg@paulweiss.com'; 'anum.chaudhry@kirkland.com'; 'onnolee.keland@kirkland.com';
Liskanich, Peter; Sathy, Anup; 'gavin.campbell@kirkland.com'; 'aleblanc@milbank.com'; Benloulou, Jonathan; Alan
Kornfeld; TKreller@milbank.com; 'mlitvak@pszjlaw.com'; 'Derek.Liu@bakermckenzie.com'
Subject: RE: Neiman Marcus/Series B Documents

We will then arrange a status conference. I would appreciate Mr. Lennon and Mr. Vogel speaking for themselves.
Frankly not sure why the Series B is the Debtors’ issue, but so be it.

Regards,

Richard


Richard Pachulski
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 | Fax: 310.201.0760
rpachulski@pszjlaw.com
vCard | Bio | LinkedIn
                                                          1
                                                                                                                                                                   Case
                                                                                                                                                                    Case20-32519
                                                                                                                                                                         1:20-cv-07193-VEC
                                                                                                                                                                                   Document 1493
                                                                                                                                                                                            Document
                                                                                                                                                                                                 Filed31-2
                                                                                                                                                                                                       in TXSB
                                                                                                                                                                                                            Filed
                                                                                                                                                                                                                on06/18/21
                                                                                                                                                                                                                   08/20/20 Page
                                                                                                                                                                                                                             Page22
                                                                                                                                                                                                                                  21ofof51
                                                                                                                                                                                                                                         50

      The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa




From: Husnick, Chad J. [mailto:chusnick@kirkland.com]
Sent: Tuesday, August 18, 2020 2:13 PM
To: Richard Pachulski <rpachulski@pszjlaw.com>; *BLennon@willkie.com <BLennon@willkie.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Dunne, Dennis F. <ddunne@milbank.com>; David Barton <dbarton@pszjlaw.com>; Bond,
Pippa <pippa.bond@kirkland.com>; Joshua A. Feltman <JAFeltman@wlrk.com>; Emil Kleinhaus, Esq.
<EAKleinhaus@wlrk.com>; Moses, Adam <AMoses@milbank.com>; 'Wang, Alex' <AWang1@milbank.com>;
NMGWillkie@willkie.com; 'Justin.Bryant@bakermckenzie.com' <IMCEAINVALID‐
Justin+2EBryant+40bakermckenzie+2Ecom@Willkie.com>; 'jzeiger@kirkland.com' <IMCEAINVALID‐
jzeiger+40kirkland+2Ecom@Willkie.com>; 'michael.woronoff@kirkland.com' <IMCEAINVALID‐
michael+2Eworonoff+40kirkland+2Ecom@Willkie.com>; 'mwarner@coleschotz.com' <IMCEAINVALID‐
mwarner+40coleschotz+2Ecom@Willkie.com>; 'MPrice@milbank.com' <IMCEAINVALID‐
MPrice+40milbank+2Ecom@Willkie.com>; 'mlitvak@pszjlaw.com' <IMCEAINVALID‐
mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'jpomerantz@pszjlaw.com' <IMCEAINVALID‐
jpomerantz+40pszjlaw+2Ecom@Willkie.com>; 'eweisgerber@debevoise.com' <IMCEAINVALID‐
eweisgerber+40debevoise+2Ecom@Willkie.com>; 'jball@debevoise.com' <IMCEAINVALID‐
jball+40debevoise+2Ecom@Willkie.com>; John S. Kiernan (jskiernan@debevoise.com) <jskiernan@debevoise.com>;
'svora@milbank.com' <IMCEAINVALID‐svora+40milbank+2Ecom@Willkie.com>; Badawi, Sam <SBadawi@milbank.com>;
Fagen, Matthew C. <matthew.fagen@kirkland.com>; Moses, Adam <AMoses@milbank.com>;
'Bryan.Koorstad@bakermckenzie.com' <IMCEAINVALID‐Bryan+2EKoorstad+40bakermckenzie+2Ecom@Willkie.com>;
'Leif.King@bakermckenzie.com' <IMCEAINVALID‐Leif+2EKing+40bakermckenzie+2Ecom@Willkie.com>; 'David
Huntington' <dhuntington@paulweiss.com>; Alice Eaton (aeaton@paulweiss.com) <aeaton@paulweiss.com>;
'arosenberg@paulweiss.com' <IMCEAINVALID‐arosenberg+40paulweiss+2Ecom@Willkie.com>;
'anum.chaudhry@kirkland.com' <IMCEAINVALID‐anum+2Echaudhry+40kirkland+2Ecom@Willkie.com>;
'onnolee.keland@kirkland.com' <IMCEAINVALID‐onnolee+2Ekeland+40kirkland+2Ecom@Willkie.com>; Liskanich, Peter
<peter.liskanich@kirkland.com>; Sathy, Anup <asathy@kirkland.com>; 'gavin.campbell@kirkland.com' <IMCEAINVALID‐
gavin+2Ecampbell+40kirkland+2Ecom@Willkie.com>; 'aleblanc@milbank.com' <IMCEAINVALID‐
aleblanc+40milbank+2Ecom@Willkie.com>; Benloulou, Jonathan <jonathan.benloulou@kirkland.com>; Alan Kornfeld
<akornfeld@pszjlaw.com>; TKreller@milbank.com; 'mlitvak@pszjlaw.com' <IMCEAINVALID‐
mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'Derek.Liu@bakermckenzie.com' <IMCEAINVALID‐
Derek+2ELiu+40bakermckenzie+2Ecom@Willkie.com>
Subject: RE: Neiman Marcus/Series B Documents

Richard‐‐

1) Defer to Brian Lennon, but our understanding is Mr. Vogel is not available on 8/24.
2) No, the Debtors will not agree to mediation. We will explain to the court why the committee’s additional changes are
not reasonable.

Thanks,

Chad J. Husnick, P.C.
-----------------------------------------------------
                                                                                                                                                                                                      2
                    Case
                     Case20-32519
                          1:20-cv-07193-VEC
                                    Document 1493
                                             Document
                                                  Filed31-2
                                                        in TXSB
                                                             Filed
                                                                 on06/18/21
                                                                    08/20/20 Page
                                                                              Page23
                                                                                   22ofof51
                                                                                          50
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 2009 M +1 630 291 1947
-----------------------------------------------------
chad.husnick@kirkland.com


From: Richard Pachulski <rpachulski@pszjlaw.com>
Sent: Tuesday, August 18, 2020 4:05 PM
To: *BLennon@willkie.com <BLennon@willkie.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Dunne, Dennis F. <ddunne@milbank.com>; David Barton <dbarton@pszjlaw.com>; Bond,
Pippa <pippa.bond@kirkland.com>; Joshua A. Feltman <JAFeltman@wlrk.com>; Emil Kleinhaus, Esq.
<EAKleinhaus@wlrk.com>; Moses, Adam <AMoses@milbank.com>; 'Wang, Alex' <AWang1@milbank.com>;
NMGWillkie@willkie.com; 'Justin.Bryant@bakermckenzie.com' <IMCEAINVALID‐
Justin+2EBryant+40bakermckenzie+2Ecom@Willkie.com>; 'jzeiger@kirkland.com' <IMCEAINVALID‐
jzeiger+40kirkland+2Ecom@Willkie.com>; 'michael.woronoff@kirkland.com' <IMCEAINVALID‐
michael+2Eworonoff+40kirkland+2Ecom@Willkie.com>; 'mwarner@coleschotz.com' <IMCEAINVALID‐
mwarner+40coleschotz+2Ecom@Willkie.com>; 'MPrice@milbank.com' <IMCEAINVALID‐
MPrice+40milbank+2Ecom@Willkie.com>; 'mlitvak@pszjlaw.com' <IMCEAINVALID‐
mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'jpomerantz@pszjlaw.com' <IMCEAINVALID‐
jpomerantz+40pszjlaw+2Ecom@Willkie.com>; 'eweisgerber@debevoise.com' <IMCEAINVALID‐
eweisgerber+40debevoise+2Ecom@Willkie.com>; 'jball@debevoise.com' <IMCEAINVALID‐
jball+40debevoise+2Ecom@Willkie.com>; John S. Kiernan (jskiernan@debevoise.com) <jskiernan@debevoise.com>;
'svora@milbank.com' <IMCEAINVALID‐svora+40milbank+2Ecom@Willkie.com>; Badawi, Sam <SBadawi@milbank.com>;
Fagen, Matthew C. <matthew.fagen@kirkland.com>; Moses, Adam <AMoses@milbank.com>;
'Bryan.Koorstad@bakermckenzie.com' <IMCEAINVALID‐Bryan+2EKoorstad+40bakermckenzie+2Ecom@Willkie.com>;
'Leif.King@bakermckenzie.com' <IMCEAINVALID‐Leif+2EKing+40bakermckenzie+2Ecom@Willkie.com>; 'David
Huntington' <dhuntington@paulweiss.com>; Alice Eaton (aeaton@paulweiss.com) <aeaton@paulweiss.com>;
'arosenberg@paulweiss.com' <IMCEAINVALID‐arosenberg+40paulweiss+2Ecom@Willkie.com>;
'anum.chaudhry@kirkland.com' <IMCEAINVALID‐anum+2Echaudhry+40kirkland+2Ecom@Willkie.com>;
'onnolee.keland@kirkland.com' <IMCEAINVALID‐onnolee+2Ekeland+40kirkland+2Ecom@Willkie.com>; Liskanich, Peter
<peter.liskanich@kirkland.com>; Sathy, Anup <asathy@kirkland.com>; Husnick, Chad J. <chusnick@kirkland.com>;
'gavin.campbell@kirkland.com' <IMCEAINVALID‐gavin+2Ecampbell+40kirkland+2Ecom@Willkie.com>;
'aleblanc@milbank.com' <IMCEAINVALID‐aleblanc+40milbank+2Ecom@Willkie.com>; Benloulou, Jonathan
<jonathan.benloulou@kirkland.com>; Alan Kornfeld <akornfeld@pszjlaw.com>; TKreller@milbank.com;
'mlitvak@pszjlaw.com' <IMCEAINVALID‐mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'Derek.Liu@bakermckenzie.com'
<IMCEAINVALID‐Derek+2ELiu+40bakermckenzie+2Ecom@Willkie.com>
Subject: RE: Neiman Marcus/Series B Documents

After having had an opportunity to review the Series B documents forwarded to us, we have concluded that the
Committee and the Debtors are very far apart on the documents as drafted. While we intend later today or tomorrow
morning to get you our comments and concerns, the Committee would request the following:

     1.    That the Independent Manager confirm that the documents requested in yesterday’s discovery requests will be
           produced by August 21 and that the Independent Manager will appear at his scheduled deposition on August
           24; and

     2.     That the appropriate parties will immediately agree to attend a mediation to try to resolve the Committee’s
           Series B issues.

In the event either or both requests described above are not agreed to as requested, the Committee will be scheduling a
status conference with Judge Jones to raise both issues. I would hope that the 2 issues provided above could be agreed
to as we try to come to a reasonable resolution of the Series B issues as there is a short time before plan objections are
due.
                                                              3
                                                                                                Case
                                                                                                 Case20-32519
                                                                                                      1:20-cv-07193-VEC
                                                                                                                Document 1493
                                                                                                                         Document
                                                                                                                              Filed31-2
                                                                                                                                    in TXSB
                                                                                                                                         Filed
                                                                                                                                             on06/18/21
                                                                                                                                                08/20/20 Page
                                                                                                                                                          Page24
                                                                                                                                                               23ofof51
                                                                                                                                                                      50


Please advise so we can determine if the Committee needs to move forward and schedule a status conference with
Judge Jones.

Regards,

Richard


Richard Pachulski
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 | Fax: 310.201.0760
rpachulski@pszjlaw.com
vCard | Bio | LinkedIn

     To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this
     picture from the Internet.




Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa




From: Lennon, Brian [mailto:BLennon@willkie.com]
Sent: Monday, August 17, 2020 6:18 AM
To: Richard Pachulski <rpachulski@pszjlaw.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Dunne, Dennis F. <ddunne@milbank.com>; David Barton <dbarton@pszjlaw.com>; Bond,
Pippa <pippa.bond@kirkland.com>; Joshua A. Feltman <JAFeltman@wlrk.com>; Emil Kleinhaus, Esq.
<EAKleinhaus@wlrk.com>; Moses, Adam <AMoses@milbank.com>; 'Wang, Alex' <AWang1@milbank.com>;
NMGWillkie@willkie.com; 'Justin.Bryant@bakermckenzie.com' <IMCEAINVALID‐
Justin+2EBryant+40bakermckenzie+2Ecom@Willkie.com>; 'jzeiger@kirkland.com' <IMCEAINVALID‐
jzeiger+40kirkland+2Ecom@Willkie.com>; 'michael.woronoff@kirkland.com' <IMCEAINVALID‐
michael+2Eworonoff+40kirkland+2Ecom@Willkie.com>; 'mwarner@coleschotz.com' <IMCEAINVALID‐
mwarner+40coleschotz+2Ecom@Willkie.com>; 'MPrice@milbank.com' <IMCEAINVALID‐
MPrice+40milbank+2Ecom@Willkie.com>; 'mlitvak@pszjlaw.com' <IMCEAINVALID‐
mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'jpomerantz@pszjlaw.com' <IMCEAINVALID‐
jpomerantz+40pszjlaw+2Ecom@Willkie.com>; 'eweisgerber@debevoise.com' <IMCEAINVALID‐
eweisgerber+40debevoise+2Ecom@Willkie.com>; 'jball@debevoise.com' <IMCEAINVALID‐
jball+40debevoise+2Ecom@Willkie.com>; John S. Kiernan (jskiernan@debevoise.com) <jskiernan@debevoise.com>;
'svora@milbank.com' <IMCEAINVALID‐svora+40milbank+2Ecom@Willkie.com>; Badawi, Sam <SBadawi@milbank.com>;
Matthew Fagen (matthew.fagen@kirkland.com) <matthew.fagen@kirkland.com>; Moses, Adam
<AMoses@milbank.com>; 'Bryan.Koorstad@bakermckenzie.com' <IMCEAINVALID‐
Bryan+2EKoorstad+40bakermckenzie+2Ecom@Willkie.com>; 'Leif.King@bakermckenzie.com' <IMCEAINVALID‐
Leif+2EKing+40bakermckenzie+2Ecom@Willkie.com>; 'David Huntington' <dhuntington@paulweiss.com>; Alice Eaton
(aeaton@paulweiss.com) <aeaton@paulweiss.com>; 'arosenberg@paulweiss.com' <IMCEAINVALID‐
arosenberg+40paulweiss+2Ecom@Willkie.com>; 'anum.chaudhry@kirkland.com' <IMCEAINVALID‐
anum+2Echaudhry+40kirkland+2Ecom@Willkie.com>; 'onnolee.keland@kirkland.com' <IMCEAINVALID‐
onnolee+2Ekeland+40kirkland+2Ecom@Willkie.com>; 'Liskanich, Peter' <peter.liskanich@kirkland.com>; Sathy, Anup
(Kirkland & Ellis, LLP) <anup.sathy@kirkland.com>; Chad J. Husnick (chad.husnick@kirkland.com)
<chad.husnick@kirkland.com>; 'gavin.campbell@kirkland.com' <IMCEAINVALID‐
gavin+2Ecampbell+40kirkland+2Ecom@Willkie.com>; 'aleblanc@milbank.com' <IMCEAINVALID‐
aleblanc+40milbank+2Ecom@Willkie.com>; 'Benloulou, Jonathan' <jonathan.benloulou@kirkland.com>; Alan Kornfeld
                                                                                                                                   4
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page25
                                                                             24ofof51
                                                                                    50
<akornfeld@pszjlaw.com>; TKreller@milbank.com; 'mlitvak@pszjlaw.com' <IMCEAINVALID‐
mlitvak+40pszjlaw+2Ecom@Willkie.com>; 'Derek.Liu@bakermckenzie.com' <IMCEAINVALID‐
Derek+2ELiu+40bakermckenzie+2Ecom@Willkie.com>
Subject: RE: Neiman Marcus/Series B Documents

Resending with corrected email addresses. Apologies for the confusion.


Brian Lennon
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8295 | Fax: +1 212 728 9295
blennon@willkie.com | vCard | www.willkie.com bio

From: Lennon, Brian
Sent: Monday, August 17, 2020 9:05 AM
To: 'Richard Pachulski' <rpachulski@pszjlaw.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Dunne, Dennis F. <ddunne@milbank.com>; 'dbarton@pszjlaw.com'
<dbarton@pszjlaw.com>; 'Justin.Bryant@bakermckenzie.com'; 'Bryan.Koorstad@bakermckenzie.com';
'Leif.King@bakermckenzie.com'; 'arosenberg@paulweiss.com'; 'dhuntington@paulweiss.com';
'aeaton@paulweiss.com'; 'zeiger@kirkland.com'; 'gavin.campbell@kirkland.com'; 'anum.chaudhry@kirkland.com';
'onnolee.keland@kirkland.com'; 'peter.liskanich@kirkland.com'; 'asathy@kirkland.com'; 'chusnick@kirkland.com';
'jonathan.benloulou@kirkland.com'; 'matthew.fagen@kirkland.com'; 'amoses@milbank.com'; 'ddunne@milbank.com';
'TKreller@milbank.com'; 'aleblanc@milbank.com'; 'svora@milbank.com'; 'jskiernan@debevoise.com';
'jball@debevoise.com'; 'eweisgerber@debevoise.com'; 'jpomerantz@pszjlaw.com'; 'mlitvak@pszjlaw.com';
'Derek.Liu@bakermckenzie.com'; 'SBadawi@milbank.com'; 'MPrice@milbank.com'; 'mwarner@coleschotz.com';
'michael.woronoff@kirkland.com'; 'jzeiger@kirkland.com'; Bond, Pippa <pippa.bond@kirkland.com>; Joshua A. Feltman
<JAFeltman@wlrk.com>; Emil Kleinhaus, Esq. <EAKleinhaus@wlrk.com>; Moses, Adam <AMoses@milbank.com>; 'David
Huntington' <dhuntington@paulweiss.com>; 'Benloulou, Jonathan' <jonathan.benloulou@kirkland.com>; 'Liskanich,
Peter' <peter.liskanich@kirkland.com>; David Barton <dbarton@pszjlaw.com>; Badawi, Sam <SBadawi@milbank.com>;
Anderson, Jason <Jtanderson@milbank.com>; Chitayat, Natalie <NChitayat@milbank.com>; 'Wang, Alex'
<AWang1@milbank.com>; NMGWillkie@willkie.com
Subject: RE: Neiman Marcus/Series B Documents

Richard,

Threatening Scott with depositions and 2004 discovery is not going to help you resolve the Series B issues and is simply
a waste of time and estate resources, absolutely contrary to the spirit of the settlement. Last night you received the
revised draft of the Series B certificate, which should resolve your concerns and, in my opinion, goes beyond anything
contemplated in our settlement discussions. You are well aware that the terms of the Series B certificate was never
raised as an issue during negotiations and only became an issue after the UCC voted to support the settlement (a move
that you have made abundantly clear that you disagree with). If the UCC continues to have issues with the revised
certificate, you can and should raise them directly with MyT's counsel and the Sponsors by picking up the phone and
calling them. If you continue to insist on harassing Scott with deposition threats, you can rest assured that, as of this
morning, he is generally available on August 28, September 1, and September 3.

Brian


Brian Lennon
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8295 | Fax: +1 212 728 9295
blennon@willkie.com | vCard | www.willkie.com bio

                                                            5
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page26
                                                                             25ofof51
                                                                                    50
-----Original Message-----
From: Richard Pachulski [mailto:rpachulski@pszjlaw.com]
Sent: Saturday, August 15, 2020 8:38 PM
To: Lennon, Brian <BLennon@willkie.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>
Subject: Fw: Neiman Marcus/Series B Documents

*** EXTERNAL EMAIL ***

Brian, as you can see below I am not optimistic that the unsecured creditors will be getting an appropriately amended
Series B Certificate and, as reflected below by Pippa Bond, nothing that looks like the Series A Certificate, which is a
condition of the Committee approving the MyTheresa Settlement

I have now sent you e-mails since Wednesday just requesting some dates and times that will accommodate Scott Vogel
in the event the Series B, as amended, does not address the Committee's issues and concerns. While we are hopeful that
Pippa's characterization of the amended Series B is inaccurate, for which the unsecureds have a majority as provided in
the Independent Manager's settlement proposal in the Plan, but have not been given one second to discuss with the
appropriate parties, the Committee must prepare in case our interpretation of the below is correct.

Accordingly, I ask you again for convenient times and dates for Scott Vogel's examination, that we intend to file and serve
notice of on Monday, so we can include a date and time instead of advising the Court that you have been non-responsive,
and left us after numerous inquiries to pick our own convenient date and time.

Of course we hope the Series B Certificate is appropriately modified so Mr. Vogel's examination need not go forward, and
we will review immediately upon receipt but, for now, the Committee is looking to be diligent in the event it believes the
Series B is not adequate, as amended.

Please advise whether you will provide the date and time as requested, or that we should just put in a date and time we
deem appropriate.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: rpachulski@pszjlaw.com
Sent: August 14, 2020 7:56 PM
To: pippa.bond@kirkland.com
Cc: dbarton@pszjlaw.com; Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com;
Leif.King@bakermckenzie.com; arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com;
zeiger@kirkland.com; gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com; Derek.Liu@bakermckenzie.com;
SBadawi@milbank.com; MPrice@milbank.com; mwarner@coleschotz.com; akornfeld@pszjlaw.com;
michael.woronoff@kirkland.com; jzeiger@kirkland.com
Subject: Re: Neiman Marcus/Series B Documents


Pippa, I do not understand the point of your e-mail and I reaffirm my comments in my e-mail of August 12, 2020 at 6:15
am. Please advise if your e-mail is a formal rejection of the Committee's request for mediation since your e-mail just sent
is nothing more than a reaffirmation of your August 12, 2020 e-mail, which is clear that the vast majority of the
Committee's comments to the Series B Certificate will be rejected.

Also, please advise if MYT, the 2Ls and the Sponsors have completed their deal.

Regards,

Richard
                                                              6
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page27
                                                                             26ofof51
                                                                                    50

Sent from my BlackBerry - the most secure mobile device
From: pippa.bond@kirkland.com
Sent: August 14, 2020 7:46 PM
To: rpachulski@pszjlaw.com
Cc: dbarton@pszjlaw.com; Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com;
Leif.King@bakermckenzie.com; arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com;
zeiger@kirkland.com; gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com; Derek.Liu@bakermckenzie.com;
SBadawi@milbank.com; MPrice@milbank.com; mwarner@coleschotz.com; akornfeld@pszjlaw.com;
michael.woronoff@kirkland.com; Derek.Liu@bakermckenzie.com; SBadawi@milbank.com; jzeiger@kirkland.com;
gavin.campbell@kirkland.com
Subject: Re: Neiman Marcus/Series B Documents


Richard, as you know, counsel to the bondholders, sponsors, MYT and debtors have been working on terms for the 2L
and 3L distributions. Because all of the MYT documents must work together, the preferred documentation is part of that
process. We understand that a draft of the Series B documentation will be provided to you over the weekend. As we
indicated previously, it will contain principally technical and enabling changes that preserve (not extend) the economics of
the Series B and will not include restrictive covenants or incorporate terms of the Series A. Best, pippa

Philippa Bond, P.C.
---------------------------------------------------------
KIRKLAND & ELLIS LLP
2049 Century Park East, 37th Floor, Los Angeles, CA 90067 T +1 310 552 4222<tel:+1%20310%20552%204222> M +1
323 244 0654<tel:+1%20323%20244%200654> F +1 310 552 5900<tel:+1%20310%20552%205900>
---------------------------------------------------------
pippa.bond@kirkland.com<mailto:pippa.bond@kirkland.com>

On Aug 12, 2020, at 6:15 AM, Richard Pachulski <rpachulski@pszjlaw.com> wrote:

 Pippa, I find it odd that we are not involved in the amendment process, but rather you will just give us a document and
say take-it-or-leave-it. We have been very clear since the DS hearing that the Committee expects the Series B to look like
the Series A, except there would be no change to the Waterfall or the priorities. This is the first we are hearing, even
though we have sent comments before, that there is an unwillingness to provide protections in the Series B, similar to the
Series A.

The Committee would recommend that you provide us the revised Series B ASAP and, if the Committee has a problem
with the document, that we go into mediation ASAP to see if we can resolve the issues relating to Series B.

Could you also please advise who is leading the decisionmaking and documentation of the MyTheresa documents.

Please advise so the Committee can determine next steps.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: pippa.bond@kirkland.com
Sent: August 12, 2020 12:22 AM
To: dbarton@pszjlaw.com
Cc: Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com; Leif.King@bakermckenzie.com;
arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com; zeiger@kirkland.com;
gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
                                                             7
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page28
                                                                             27ofof51
                                                                                    50
eweisgerber@debevoise.com; rpachulski@pszjlaw.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com;
Derek.Liu@bakermckenzie.com; SBadawi@milbank.com; MPrice@milbank.com
Subject: Re: Neiman Marcus/Series B Documents


David, thanks for your note. In connection with the amendment of existing MYT documents to reflect the 2L and 3L
distribution terms, amendments to the Series A and Series B documentation are already in process. Drafts of those will be
provided when they are available. As we have said previously, to the extent your proposed revisions are narrowly
technical or enabling to preserve or give effect to the waterfall and preserve the existing economic position of the Series B
as set forth in the waterfall, we expect that there will be stakeholder support to accommodate them. We expect that a
number of your requested modifications will be acceptable on that basis and would be considered for inclusion in the
applicable documents. Any other changes will be not be acceptable. These include any changes that would affect the
economics (including mandatory redemption/term and incremental distributions), add covenants to the Series B or
incorporate terms of Series A. Thanks

Philippa Bond, P.C.
---------------------------------------------------------
KIRKLAND & ELLIS LLP
2049 Century Park East, 37th Floor, Los Angeles, CA 90067 T +1 310 552 4222<tel:+1%20310%20552%204222> M +1
323 244 0654<tel:+1%20323%20244%200654> F +1 310 552 5900<tel:+1%20310%20552%205900>
---------------------------------------------------------
pippa.bond@kirkland.com<mailto:pippa.bond@kirkland.com>

On Aug 11, 2020, at 9:15 AM, David Barton <dbarton@pszjlaw.com> wrote:


Attached for your review are the following documents relating to the Cumulative Series B Preferred Stock of MYT Holding
Co.:


1. Clean and comparison copies of a proposed Second Amended and Restated Certificate of Incorporation of MYT
Holding Co. The comparison copy is marked to show differences with the current certificate of incorporation of MYT
Holding Co.



2. Clean and comparison copies of a proposed letter agreement amending and restating the letter agreement dated June
7, 2019 between MYT Parent Co. and MYT Holding Co. The comparison copy is marked to show differences with the
original June 7, 2019 letter agreement.



3. Clean and comparison copies of a proposed Amended and Restated Certificate of Designation of Cumulative Series B
Preferred Stock of MYT Holding Co. The comparison copy is marked to show differences with the existing Series A
Certificate of Designation, a comparison which we considered possibly more useful than a comparison with the existing
Series B COD.

Please include anyone on your teams who should be looped in on these documents, which continue to be under review
and comment by the Committee.

Thanks in advance for your prompt attention to these documents. We look forward to your response.
David Barton
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 | Fax: 310.201.0760
dbarton@pszjlaw.com<mailto:dbarton@pszjlaw.com>
vCard<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_vcard-2D5.vcf&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=CtRGxadA04MTIuXPeSRRZCni_UkUipcC9-
4o8rebBGY&e=<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_vcard-2D5.vcf&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
                                                              8
               Case
                Case20-32519
                     1:20-cv-07193-VEC
                               Document 1493
                                        Document
                                             Filed31-2
                                                   in TXSB
                                                        Filed
                                                            on06/18/21
                                                               08/20/20 Page
                                                                         Page29
                                                                              28ofof51
                                                                                     50
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=CtRGxadA04MTIuXPeSRRZCni_UkUipcC9-4o8rebBGY&e=>> |
Bio<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_attorneys-2Ddavid-2Dj-
2Dbarton.html&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=VvwSnsgRRO0AA5i44t3nMWjwO4Up2Co_MT45F_iapnw&e=<https://urldefense.proofpoint.com/
v2/url?u=http-3A__www.pszjlaw.com_attorneys-2Ddavid-2Dj-2Dbarton.html&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=VvwSnsgRRO0AA5i44t3nMWjwO4Up2Co_MT45F_iapnw&e=>> |
LinkedIn<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.linkedin.com_pub_david-
2Dbarton_25_707_b70&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=lCflvZKR8bsWNtgUKQIB-
1ezhkcSDIEcVxNHik6w9_8&e=<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.linkedin.com_pub_david-
2Dbarton_25_707_b70&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=lCflvZKR8bsWNtgUKQIB-1ezhkcSDIEcVxNHik6w9_8&e=>>

<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=J8trOdmq1KtgSFdoFmZB6dMsg6P-
WCR05B_zNiUDmKU&e=<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=J8trOdmq1KtgSFdoFmZB6dMsg6P-WCR05B_zNiUDmKU&e=>>
<image001.jpg>
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.
<DOCS_LA-#331237-v7-A&R_Certificate_of_Designation_of_Series_B_Preferred_....docx>
<DOCS_LA-#331237-vpdf-A&R_Certificate_of_Designation_of_Series_B_Preferre....pdf>
<DOCS_LA-#331222-v3-A&R_Certificate_of_Incorporation--MYT_Holdco.docx>
<DOCS_LA-#331222-vpdf-A&R_Certificate_of_Incorporation--MYT_Holdco.pdf>
<DOCS_LA-#331225-v4-MYT_Parent-Holdco_Letter_Agreement.docx>
<DOCS_LA-#331225-vpdf-MYT_Parent-Holdco_Letter_Agreement.pdf>



The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
email to postmaster@kirkland.com<mailto:postmaster@kirkland.com>, and destroy this communication and all copies
thereof, including all attachments.


                                                               9
                   Case
                    Case20-32519
                         1:20-cv-07193-VEC
                                   Document 1493
                                            Document
                                                 Filed31-2
                                                       in TXSB
                                                            Filed
                                                                on06/18/21
                                                                   08/20/20 Page
                                                                             Page30
                                                                                  29ofof51
                                                                                         50

________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.



The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
email to postmaster@kirkland.com<mailto:postmaster@kirkland.com>, and destroy this communication and all copies
thereof, including all attachments.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.


Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you have
received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.



CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may contain legally privileged and/or confidential
information. If you are not the intended recipient of this e-mail message, you are hereby notified that any dissemination, distribution or copying of this e-mail
message, and any attachments thereto is strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING
Notwithstanding the Uniform Electronic Transactions Act or the applicability of any other law of similar substance and effect, absent an express statement to the
contrary hereinabove, this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to enter into a contract
and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its clients, or any other person or entity.




                                                                                10
                  Case
                   Case20-32519
                        1:20-cv-07193-VEC
                                  Document 1493
                                           Document
                                                Filed31-2
                                                      in TXSB
                                                           Filed
                                                               on06/18/21
                                                                  08/20/20 Page
                                                                            Page31
                                                                                 30ofof51
                                                                                        50
The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside information, and is intended only
for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis International LLP. Unauthorized use, disclosure or copying of
this communication or any part thereof is strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
immediately by return email or by email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




                                                                            11
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page32
                                                                      31ofof51
                                                                             50




                                           Exhibit C


              Email exchange between, among others, Richard Pachulski of PSZJ and
              Brian Lennon of Willkie dated August 12, 2020 through August 14, 2020




DOCS_SF:104040.7 59944/002
From: Lennon,Case
                Case[mailto:BLennon@willkie.com]
               Brian  20-32519
                       1:20-cv-07193-VEC
                                   Document 1493
                                              Document
                                                   Filed31-2
                                                         in TXSB
                                                              Filed
                                                                  on06/18/21
                                                                     08/20/20 Page
                                                                               Page33
                                                                                    32ofof51
                                                                                           50
Sent: Friday, August 14, 2020 7:52 AM
To: Richard Pachulski <rpachulski@pszjlaw.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Maxim Litvak <mlitvak@pszjlaw.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>; Baio, Joseph <jbaio@willkie.com>; Cosenza,
Todd <TCosenza@willkie.com>; NMGWillkie@willkie.com
Subject: RE: Neiman Marcus/Series B Documents

Richard,

I understand you will be receiving a revised draft of the certificate. Let's coordinate, to the extent necessary, after you
have a chance to review it.

Brian


Brian Lennon
Willkie Farr & Gallagher LLP
787 Seventh Avenue | New York, NY 10019-6099
Direct: +1 212 728 8295 | Fax: +1 212 728 9295
blennon@willkie.com | vCard | www.willkie.com bio

-----Original Message-----
From: Richard Pachulski [mailto:rpachulski@pszjlaw.com]
Sent: Thursday, August 13, 2020 10:10 AM
To: Lennon, Brian <BLennon@willkie.com>
Cc: Alan Kornfeld <akornfeld@pszjlaw.com>; Maxim Litvak <mlitvak@pszjlaw.com>; Jeff Pomerantz
<jpomerantz@pszjlaw.com>; Michael Warner <mwarner@coleschotz.com>
Subject: Re: Neiman Marcus/Series B Documents

*** EXTERNAL EMAIL ***

Brian, could you advise some times when Scott will make himself available for a deposition, or if we need to bring the
issue to Judge Jones.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: rpachulski@pszjlaw.com
Sent: August 12, 2020 11:11 AM
To: blennon@willkie.com
Cc: akornfeld@pszjlaw.com; mlitvak@pszjlaw.com; jpomerantz@pszjlaw.com; mwarner@coleschotz.com
Subject: Fw: Neiman Marcus/Series B Documents


Brian, as you can see below we have serious concerns that the Committee will be able to make a deal relating to the
Series B Shares. Accordingly we need to prepare for an objection to the Plan because of, among other things, the
reasonableness of the MyTheresa settlement proposed in the Plan. Please advise when next week Scott Vogel will be
available for the taking of his deposition. We would probably recommend right after the Plan Supplement is filed, but we
would request that we schedule a date now so we can accommodate schedules. Please advise so we can make the
necessary arrangements, and we reserve the right, among other things, to obtain certain documents. We are presently
evaluating what, if anything, we need in that regard.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: rpachulski@pszjlaw.com
Sent: August 12, 2020 5:13 AM
To: pippa.bond@kirkland.com; dbarton@pszjlaw.com
                                                               2
              Case
               Case20-32519
                    1:20-cv-07193-VEC
                              Document 1493
                                       Document
                                            Filed31-2
                                                  in TXSB
                                                       Filed
                                                           on06/18/21
                                                              08/20/20 Page
                                                                        Page34
                                                                             33ofof51
                                                                                    50
Cc: Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com; Leif.King@bakermckenzie.com;
arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com; zeiger@kirkland.com;
gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com; Derek.Liu@bakermckenzie.com;
SBadawi@milbank.com; MPrice@milbank.com; mwarner@coleschotz.com; akornfeld@pszjlaw.com
Subject: Re: Neiman Marcus/Series B Documents


Pippa, I find it odd that we are not involved in the amendment process, but rather you will just give us a document and say
take-it-or-leave-it. We have been very clear since the DS hearing that the Committee expects the Series B to look like the
Series A, except there would be no change to the Waterfall or the priorities. This is the first we are hearing, even though
we have sent comments before, that there is an unwillingness to provide protections in the Series B, similar to the Series
A.

The Committee would recommend that you provide us the revised Series B ASAP and, if the Committee has a problem
with the document, that we go into mediation ASAP to see if we can resolve the issues relating to Series B.

Could you also please advise who is leading the decisionmaking and documentation of the MyTheresa documents.

Please advise so the Committee can determine next steps.

Regards,

Richard

Sent from my BlackBerry - the most secure mobile device
From: pippa.bond@kirkland.com
Sent: August 12, 2020 12:22 AM
To: dbarton@pszjlaw.com
Cc: Justin.Bryant@bakermckenzie.com; Bryan.Koorstad@bakermckenzie.com; Leif.King@bakermckenzie.com;
arosenberg@paulweiss.com; dhuntington@paulweiss.com; aeaton@paulweiss.com; zeiger@kirkland.com;
gavin.campbell@kirkland.com; anum.chaudhry@kirkland.com; onnolee.keland@kirkland.com;
peter.liskanich@kirkland.com; asathy@kirkland.com; chusnick@kirkland.com; jonathan.benloulou@kirkland.com;
matthew.fagen@kirkland.com; amoses@milbank.com; ddunne@milbank.com; TKreller@milbank.com;
aleblanc@milbank.com; svora@milbank.com; jskiernan@debevoise.com; jball@debevoise.com;
eweisgerber@debevoise.com; rpachulski@pszjlaw.com; jpomerantz@pszjlaw.com; mlitvak@pszjlaw.com;
Derek.Liu@bakermckenzie.com; SBadawi@milbank.com; MPrice@milbank.com
Subject: Re: Neiman Marcus/Series B Documents


David, thanks for your note. In connection with the amendment of existing MYT documents to reflect the 2L and 3L
distribution terms, amendments to the Series A and Series B documentation are already in process. Drafts of those will
be provided when they are available. As we have said previously, to the extent your proposed revisions are narrowly
technical or enabling to preserve or give effect to the waterfall and preserve the existing economic position of the Series B
as set forth in the waterfall, we expect that there will be stakeholder support to accommodate them. We expect that a
number of your requested modifications will be acceptable on that basis and would be considered for inclusion in the
applicable documents. Any other changes will be not be acceptable. These include any changes that would affect the
economics (including mandatory redemption/term and incremental distributions), add covenants to the Series B or
incorporate terms of Series A. Thanks

Philippa Bond, P.C.
---------------------------------------------------------
KIRKLAND & ELLIS LLP
2049 Century Park East, 37th Floor, Los Angeles, CA 90067 T +1 310 552 4222<tel:+1%20310%20552%204222> M +1
323 244 0654<tel:+1%20323%20244%200654> F +1 310 552 5900<tel:+1%20310%20552%205900>
---------------------------------------------------------
pippa.bond@kirkland.com<mailto:pippa.bond@kirkland.com>


                                                              3
               Case
                Case20-32519
                     1:20-cv-07193-VEC
                               Document 1493
                                        Document
                                             Filed31-2
                                                   in TXSB
                                                        Filed
                                                            on06/18/21
                                                               08/20/20 Page
                                                                         Page35
                                                                              34ofof51
                                                                                     50
On Aug 11, 2020, at 9:15 AM, David Barton <dbarton@pszjlaw.com> wrote:

?
Attached for your review are the following documents relating to the Cumulative Series B Preferred Stock of MYT Holding
Co.:


1.    Clean and comparison copies of a proposed Second Amended and Restated Certificate of Incorporation of MYT
Holding Co. The comparison copy is marked to show differences with the current certificate of incorporation of MYT
Holding Co.



2.     Clean and comparison copies of a proposed letter agreement amending and restating the letter agreement dated
June 7, 2019 between MYT Parent Co. and MYT Holding Co. The comparison copy is marked to show differences with
the original June 7, 2019 letter agreement.



3.     Clean and comparison copies of a proposed Amended and Restated Certificate of Designation of Cumulative
Series B Preferred Stock of MYT Holding Co. The comparison copy is marked to show differences with the existing
Series A Certificate of Designation, a comparison which we considered possibly more useful than a comparison with the
existing Series B COD.

Please include anyone on your teams who should be looped in on these documents, which continue to be under review
and comment by the Committee.

Thanks in advance for your prompt attention to these documents. We look forward to your response.
David Barton
Pachulski Stang Ziehl & Jones LLP
Tel: 310.277.6910 | Fax: 310.201.0760
dbarton@pszjlaw.com<mailto:dbarton@pszjlaw.com>
vCard<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_vcard-2D5.vcf&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=CtRGxadA04MTIuXPeSRRZCni_UkUipcC9-4o8rebBGY&e=> |
Bio<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_attorneys-2Ddavid-2Dj-
2Dbarton.html&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=VvwSnsgRRO0AA5i44t3nMWjwO4Up2Co_MT45F_iapnw&e=> |
LinkedIn<https://urldefense.proofpoint.com/v2/url?u=https-3A__www.linkedin.com_pub_david-
2Dbarton_25_707_b70&d=DwMF-g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=lCflvZKR8bsWNtgUKQIB-1ezhkcSDIEcVxNHik6w9_8&e=>

<https://urldefense.proofpoint.com/v2/url?u=http-3A__www.pszjlaw.com_&d=DwMF-
g&c=d4QUMdAn6M0Mbv3jzCCgJ4TWUi-
bKfYzDU5LNH0X26s&r=8lHS6cTIwZwyXLt0maKaCEV17xzstsPFBlhawz07eLA&m=VT0weH59hFJbXtBNZ4E22dPCtUue
EiMFrZMGkpPaqSo&s=J8trOdmq1KtgSFdoFmZB6dMsg6P-WCR05B_zNiUDmKU&e=>
<image001.jpg>
Los Angeles | San Francisco | Wilmington, DE | New York | Costa Mesa


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.
                                                              4
               Case
                Case20-32519
                     1:20-cv-07193-VEC
                               Document 1493
                                        Document
                                             Filed31-2
                                                   in TXSB
                                                        Filed
                                                            on06/18/21
                                                               08/20/20 Page
                                                                         Page36
                                                                              35ofof51
                                                                                     50

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.
<DOCS_LA-#331237-v7-A&R_Certificate_of_Designation_of_Series_B_Preferred_....docx>
<DOCS_LA-#331237-vpdf-A&R_Certificate_of_Designation_of_Series_B_Preferre....pdf>
<DOCS_LA-#331222-v3-A&R_Certificate_of_Incorporation--MYT_Holdco.docx>
<DOCS_LA-#331222-vpdf-A&R_Certificate_of_Incorporation--MYT_Holdco.pdf>
<DOCS_LA-#331225-v4-MYT_Parent-Holdco_Letter_Agreement.docx>
<DOCS_LA-#331225-vpdf-MYT_Parent-Holdco_Letter_Agreement.pdf>



The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
email to postmaster@kirkland.com<mailto:postmaster@kirkland.com>, and destroy this communication and all copies
thereof, including all attachments.


________________________________

CONFIDENTIALITY
This e-mail message and any attachments thereto is intended only for use by the addressee(s) named herein and may
contain legally privileged and/or confidential information. If you are not the intended recipient of this e-mail message, you
are hereby notified that any dissemination, distribution or copying of this e-mail message, and any attachments thereto is
strictly prohibited. If you have received this e-mail message in error, please immediately notify me by telephone and
permanently delete the original and any copies of this email and any prints thereof.

NOT INTENDED AS A SUBSTITUTE FOR A WRITING Notwithstanding the Uniform Electronic Transactions Act or the
applicability of any other law of similar substance and effect, absent an express statement to the contrary hereinabove,
this e-mail message, its contents, and any attachments hereto are not intended to represent an offer or acceptance to
enter into a contract and are not otherwise intended to bind the sender, Pachulski Stang Ziehl & Jones LLP, any of its
clients, or any other person or entity.




Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be legally
privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If you have
received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability partnership
organized in the United States under the laws of the State of Delaware, which laws limit the personal liability of partners.




                                                               5
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page37
                                                                      36ofof51
                                                                             50




                                        Exhibit D

        Detailed Listing of Requested Modifications to MYT Series B Preferred Stock




DOCS_SF:104040.7 59944/002
                             Case
                              Case20-32519
                                   1:20-cv-07193-VEC
                                             Document 1493
                                                      Document
                                                           Filed31-2
                                                                 in TXSB
                                                                      Filed
                                                                          on06/18/21
                                                                             08/20/20 Page
                                                                                       Page38
                                                                                            37ofof51
                                                                                                   50



                    KEY OPEN ISSUES RELATING TO TERMS OF SERIES B CUMULATIVE PREFERRED STOCK


                    Issue                           Committee Position             Debtors’                     Significance
                                                                                   Position

1. Cap on Series B Redemption Price.

Series B is subject to optional redemption    The Committee understands that       No.        If the Series B Redemption Price is capped at the
by the Company at the Redemption Price.       holders of Series A should not                  average amount actually paid by the Company to
The Redemption Price is an amount per         receive more than that to which                 redeem Series A shares, then the holders of Series
share not to exceed the lesser of (a) the     the holders of Series A are                     B will be subject to whatever bargain the
Liquidation Preference thereof and (b) the    currently entitled (i.e., the                   Company and the holders of Series A may strike
Series A Redemption Price. The Series A       Liquidation Preference plus                     upon regarding the redemption price of the Series
Redemption Price is defined in the Series B   accruals). But if the holders of                A. The holders of Series B have no control over
COD to mean the average amount per            Series A were to agree to accept                the price at which holders of Series A may be
share paid to redeem the shares of Series A   less than the Liquidation                       willing to accept a redemption offer that does not
Preferred Stock, determined as of the         Preference plus accruals, the                   conform to the current terms of the Series A COD.
Series A Redemption Date (less any            amount payable to holders of
payments made in respect of “default          Series A would be reduced. The
dividends” on the Series A Preferred          Committee does not believe that it
Shares). Thus, in an optional redemption, a   is appropriate for Series A
Series B share can never receive more than    Liquidation Preference discounts
the average amount actually paid by the       that the Company may obtain
Company to redeem a Series A share.           from willing holders of Series A
                                              to adversely affect recoveries by
                                              the holders of Series B.

2. Maturity Date/Mandatory Redemption

Series B has no Maturity Date, and no         The Series A matures in ten years,   No.        If there is no Maturity Date and mandatory
mandatory redemption.                         at which time it must be redeemed               redemption, then there is no deadline by which the
                                              by the Company. The Series B                    Series B liquidation preference and accumulated
                                              should have a maturity date and a               dividends must ever be paid. Moreover,
                                              mandatory redemption provision                  dividends on Series B do not accrue after the
                                              as well. The Committee                          Series A is redeemed. The Series B then becomes



DOCS_LA:331781.2 59944/002
                             Case
                              Case20-32519
                                   1:20-cv-07193-VEC
                                             Document 1493
                                                      Document
                                                           Filed31-2
                                                                 in TXSB
                                                                      Filed
                                                                          on06/18/21
                                                                             08/20/20 Page
                                                                                       Page39
                                                                                            38ofof51
                                                                                                   50




                                               understands that the Series B,              an instrument whose holders must wait forever for
                                               being subordinate to the Series A,          a recovery the value of which is ever-decreasing.
                                               must have a maturity date that
                                               occurs after the maturity date of
                                               the Series A, and has proposed a
                                               maturity date of 91 days after the
                                               maturity date of the Series A.

3. Change of Control/Mandatory
Redemption

Series B has no provision for mandatory        The Series A has a provision for      No.   If there is no provision for mandatory redemption
redemption upon a Change of Control.           mandatory redemption upon a                 upon a Change of Control, then a monetization
                                               Change of Control. Subject to the           event may occur for the Sponsors without any
                                               senior rights of Series A, Series B         need to follow the waterfall distribution that is at
                                               should have such a provision as             the center of the original deal. If the Sponsors are
                                               well.                                       permitted to exit the MYT investment without
                                                                                           following the waterfall, the holders of Series B
                                                                                           will not participate in the distribution of the net
                                                                                           proceeds of the monetization event.

4. Covenant Limitation on Restricted
Payments

Series B has no covenant limiting              The Series A has such a covenant.     No.   If there is no such covenant, then value is subject
dividends and distributions in respect of      Series B should have such a                 to being diverted to holders of securities that are
junior equity interests without the approval   provision as well.                          subordinate to the Series B in the Company’s
of Series B holders.                                                                       capital stock structure.


5. Covenant Limitation on Issuance of
Equity Interests

Series B has no covenant limiting the          The Series A has such a covenant.     No.   If there is no such covenant, then the holders of
issuance of equity interests without the       Series B should have such a                 Series B are subject to potentially extreme
approval of Series B holders.                  provision as well.                          dilution as a result of the authorization of



DOCS_LA:331781.2 59944/002                           2
                             Case
                              Case20-32519
                                   1:20-cv-07193-VEC
                                             Document 1493
                                                      Document
                                                           Filed31-2
                                                                 in TXSB
                                                                      Filed
                                                                          on06/18/21
                                                                             08/20/20 Page
                                                                                       Page40
                                                                                            39ofof51
                                                                                                   50




                                                                                         additional shares and/or the creation of new
                                                                                         classes of senior securities.

6. Covenant Limitation on Liquidations

Series B has no covenant limiting
liquidations, dissolutions, and bankruptcies   The Series A has such a covenant.   No.   If there is no such covenant, then the holders of
without the approval of Series B holders.      Series B should have such a               Series B will not have the opportunity to approve
                                               provision as well.                        a liquidation that may be on terms
                                                                                         disadvantageous to Series B.

7. Covenant Limitation on Transactions
with Affiliates

Series B has no covenant limiting              The Series A has such a covenant.   No.   If there is no such covenant, then the holders of
transactions between the Company and its       Series B should have such a               Series B will not have the opportunity to approve
affiliates that have not been determined by    provision as well.                        transactions between affiliates that have not been
independent directors to be on arm’s length                                              determined by independent directors to be on
terms without the approval of Series B                                                   arm’s length terms.
holders.


8. Covenant Limitation on Circumvention
of Covenants

Series B has no covenant limiting the          The Series A has such a covenant.   No.   The holders of Series B may be adversely
Company’s ability to circumvent the            Series B should have such a               impacted by charter amendments, reorganizations,
performance of its covenants.                  provision as well.                        transfers of assets and other transactions
                                                                                         undertaken primarily to avoid the observance of
                                                                                         covenants.

9. Covenant Requiring Successor
Assumption of Obligations

Series B has no covenant requiring the         The Series A has such a covenant.   No.   If the assets of the Company are sold and the
Company to cause its buyer or other            Series B should have such a               buyer does not assume the Company’s obligations


DOCS_LA:331781.2 59944/002                           3
                             Case
                              Case20-32519
                                   1:20-cv-07193-VEC
                                             Document 1493
                                                      Document
                                                           Filed31-2
                                                                 in TXSB
                                                                      Filed
                                                                          on06/18/21
                                                                             08/20/20 Page
                                                                                       Page41
                                                                                            40ofof51
                                                                                                   50




successor to assume the covenants of the      provision as well.                         under the Series B COD, the obligations of the
Series B COD.                                                                            Series B COD may be easily avoided.


10. Information Rights

Series B has no right to receive information Series A has and is expected to       No.   Without financial reporting by the Company, the
about the Company.                           continue to have a covenant                 holders of Series B will have no way to determine
                                             requiring the Company to deliver            the value of their securities.
                                             annual, quarterly and other reports
                                             similar to those required in a Rule
                                             144A/Regulation S transaction.
                                             Series B should have such a
                                             provision as well.

11. Holder Approval

The holders of Series B do not have the       Series A has such a right. Series    No.   Without such a provision, the holders of Series B
right to approve an amendment of the          B should have such a provision as          will not be able to approve an adverse amendment
Series B COC that is accomplished             well.                                      of the Series B COD that is accomplished
indirectly.                                                                              indirectly (by means of a merger, recapitalization,
                                                                                         reorganization, etc.)

“Holder Majority” is defined in such a way    In the Series A COD, the term is           If the shares held by the Company are counted,
as to include any shares repurchased by the   defined to exclude Series A shares         the outside holders may not be able to muster a
Company and held in treasury.                 held by the Company and its                majority to withhold approval of a proposed
                                              affiliate. Series B should have            amendment to the Series B COD that adversely
                                              such a provision as well.                  affects holders.




DOCS_LA:331781.2 59944/002                          4
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page42
                                                                      41ofof51
                                                                             50




                                              Exhibit E

                             Discovery Served Upon Disinterested Manager




DOCS_SF:104040.7 59944/002
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page43
                                                                      42ofof51
                                                                             50




                              UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
NEIMAN MARCUS GROUP LTD LLC, et al., :                           Case No. 20-32519 (DRJ)
                                                               :
                                                               : Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                             NOTICE OF DEPOSITION OF SCOTT VOGEL

        NOTICE IS HEREBY GIVEN that. Pursuant to Federal Rules of Bankruptcy Procedure

7026, 7030, and 9014, the Official Committee of Unsecured Creditors (the “Committee”) of the

above-captioned debtors and debtors-in-possession (the “Debtors”), by and through their

undersigned counsel, will take the deposition of Scott Vogel under on August 24, 2020

beginning at 3:00 p.m. prevailing Eastern time (or such other time as may be agreed to by the

parties). The deposition will be taken before an authorized court reporter or other person

authorized by law to administer oaths and will be recorded by stenographic and videographic

means. The deposition will be taken remotely. Parties who wish to participate should contact

Patricia Jeffries of Pachulski Stang Ziehl & Jones LLP (pjeffries@pszjlaw.com) no less than 72

hours before the start of the deposition for information on how to participate remotely.




DOCS_DE:230246.1 59944/002
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page44
                                                                      43ofof51
                                                                             50




Dated: August 17, 2020
                                       /s/ Alan J. Kornfeld
                                       COLE SCHOTZ P.C.
                                       Michael D. Warner (TX Bar No. 00792304)
                                       James W. Walker (TX Bar No. 20709600)
                                       301 Commerce Street, Suite 1700
                                       Fort Worth, TX 76102
                                       Telephone: (817) 810-5250
                                       Facsimile: (817) 810-5255
                                       Email: mwarner@coleschotz.com
                                                 jwalker@coleschotz.com

                                       Co-Counsel for the Official Committee of
                                       Unsecured Creditors

                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       Richard M. Pachulski (admitted pro hac vice)
                                       Alan J. Kornfeld (admitted pro hac vice)
                                       Steven W. Golden (TX Bar No. 24099681)
                                       10100 Santa Monica Blvd., 13th Floor
                                       Los Angeles, CA 90067-4100
                                       Telephone: (310) 227-6910
                                       Email: rpachulski@pszjlaw.com
                                               akornfeld@pszjlaw.com
                                               sgolden@pszjlaw.com

                                       Lead Counsel for the Official Committee of
                                       Unsecured Creditors




DOCS_DE:230246.1 59944/002                2
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page45
                                                                      44ofof51
                                                                             50




                                    Certificate of Service

        I certify that on August 17, 2020, I caused the foregoing to be served on counsel of
record for (1) Scott Vogel; (2) the Debtors; (3) Ares; (4) CPPIB; (5) Neiman Marcus Group, Inc.;
(6) MyTheresa; and (7) the U.S. Trustee.

                                            /s/ Steven W. Golden
                                            Steven W. Golden




DOCS_DE:230246.1 59944/002                     3
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page46
                                                                      45ofof51
                                                                             50




                              UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION
---------------------------------------------------------------x
                                                               :
In re                                                          : Chapter 11
                                                               :
NEIMAN MARCUS GROUP LTD LLC, et al., :                           Case No. 20-32519 (DRJ)
                                                               :
                                                               : Jointly Administered
                  Debtors.                                     :
---------------------------------------------------------------x

                 OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                FIRST SET OF DOCUMENT REQUESTS TO SCOTT VOGEL

        NOTICE IS HEREBY GIVEN that, pursuant to Federal Rules of Bankruptcy Procedure

7026, 7034, and 9014, Scott Vogel is hereby directed to produce the documents requested herein

to counsel to the Official Committee of Unsecured Creditors (the “Committee”) of the above-

captioned debtors and debtors-in-possession (the “Debtors”), on August 21, 2020 at 5:00 p.m.

prevailing Eastern time (or such other time as may be agreed to by the parties). These

documents are to be produced at the office of Pachulski Stang Ziehl & Jones LLP, 919 N.

Market Street, 17th Floor, Wilmington, DE 19801, Attn: Steven W. Golden.




DOCS_DE:230224.2 59944/002
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page47
                                                                      46ofof51
                                                                             50




        In responding to these requests (the “Requests” and each a “Request”), You shall comply

with the following Definitions and Instructions.

                                          DEFINITIONS

         1.      “Ares” means Ares Management Corporation and its affiliates, subsidiaries (direct
and indirect), agents, advisors, employees, representatives, staff, attorneys and all other persons
or entities acting on their behalf or under their control.

      2.     “Certificate of Incorporation” means that certain certificate of incorporation of
MYT Holdco, filed with the Secretary of State of the State of Delaware on April 15, 2019 and as
amended and restated on June 14, 2019.

        3.      “Communications” means the transmittal of information (in the form of facts,
ideas, inquiries, or otherwise) and includes all oral and written communications of any nature,
type or kind including, but not limited to, any ESI (and any attachments thereto), Documents,
telephone conversations, discussions, meetings, facsimiles, e-mails, pagers, memoranda, text
messages, and any other medium through which any information is conveyed or transmitted.

        4.       “Concerning” means and includes relating to, constituting, defining, evidencing,
mentioning, containing, describing, discussing, embodying, reflecting, edifying, analyzing,
stating, referring to, dealing with, or in any way pertaining to the subject matter.

        5.      “CPPIB” means Canada Pension Plan Investment Board and its affiliates,
subsidiaries (direct and indirect) agents, advisors, employees, representatives, staff, attorneys and
all other persons or entities acting on their behalf or under their control.

        6.      “Debtors” mean individually and collectively, Neiman Marcus Group LTD LLC
and its debtor affiliates and their affiliates, agents, advisors, employees, representatives, staff,
attorneys and all other persons or entities acting on their behalf or under their control.

       7.      “Documents” means and includes all written, recorded, transcribed or graphic
matter of every nature, type and kind, however and by whoever produced, reproduced,
disseminated or made. This includes, but is not limited to, Communications, ESI, “writings” as
defined by Rule 1001 of the Federal Rules of Evidence, copies or drafts, and any tangible or
intangible thing or item that contains any information. Any Document that contains any
comment, notation, addition, insertion or marking of any type or kind which is not part of
another Document, is to be considered a separate Document.

       8.        “ESI” has the meaning ascribed to it in Federal Rules of Civil Procedure 16, 26,
and 34(a).

        9.       “Including” means including, but not limited to.

       10.   “Letter Agreement” means that certain letter agreement, dated June 7, 2019, by
and between MYT Parent and MYT Holdco.



DOCS_DE:230224.2 59944/002                         2
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page48
                                                                      47ofof51
                                                                             50




       11.      “MYT Holdco” means MYT Holding Co. and its affiliates, agents, advisors,
employees, representatives, staff, attorneys and all other persons or entities acting on their behalf
or under their control.

       12.      “MYT Parent” means MYT Parent Co. and its affiliates, agents, advisors,
employees, representatives, staff, attorneys and all other persons or entities acting on their behalf
or under their control.

       13.    “Person” means and includes individuals as well as corporations, partnerships,
unincorporated associations, limited liability companies, trusts, firms, cooperatives, fictitious
business names and government agencies, and their respective agents, representatives, and
employees.

       14.     “Series B COD” means that certain Certificate of Designation of Cumulative
Series B Preferred Stock of MYT Holdco, dated June 6, 2019.

       15.    “Series A Preferred Stock” means the shares of Series A Preferred Stock, par
value $0.001 per share, issued by MYT Holdco.

        16.    “Series B Preferred Stock” means the 250,000,000 shares of Cumulative Series B
Preferred Stock of MYT Holdco, $0.001 par value per share.

       17.    “You” and “Your” means Scott Vogel and Your affiliates, agents, advisors,
employees, representatives, staff, attorneys and all other persons or entities acting on Your behalf
or under Your control.

                                         INSTRUCTIONS

        1.     Unless otherwise indicated, with respect to Request Nos. 1 through 6, the
Documents and Communications requested include all Documents and Communications that
have come into existence or been utilized, read, transcribed, copied, placed in, or retrieved from
any file between the Petition Date and the date hereof.

        2.     For each Document or Communication withheld by reason of a claim of privilege,
provide a privilege log identifying such Document or Communication together with: (a) the date
of the Document or Communication; (b) the identity of the author or preparer; (c) the identity of
each Person who was sent or furnished with the Document or Communication or who received
or had possession or custody of the Document or Communication; (d) a description of the
Document or Communication, including identification of any attachments or appendices; (e) a
statement of the basis of the claim of privilege; and (f) the paragraph of this request to which the
document is responsive. In the case of Documents or Communications Concerning a meeting or
conversation, identify all participants in the meeting or conversation.

        3.       Each Document or Communication shall be produced in a fashion that indicates
clearly the file in which it was located.




DOCS_DE:230224.2 59944/002                        3
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page49
                                                                      48ofof51
                                                                             50




        4.      If a Document or Communication cannot be produced in full, produce it to the
extent possible, identify the portion that cannot be produced, and specify the reasons for Your
inability to produce the remainder.

     5.     You are required to produce ESI (as defined below) in searchable form on DVDs,
CD-ROMs or other media to be mutually agreed by the parties.

       6.     Documents may be produced in paper format or electronically. If Documents are
produced electronically, or if any ESI is produced, the following formatting should be used:

                     Use .tiff format for all Documents that were not originally in Excel format, in
                      which case, use .xls or .xlsx format;

                     If possible, without creating undue delay, please produce Documents in
                      Summation-ready DVDs, CD-ROMs or other media to be mutually agreed by
                      the parties with .tiff and text format, and with a Summation load file; and

                     Transmit electronic Documents or ESI on DVDs, CD-ROMs or other media to
                      be mutually agreed by the parties or use an ftp site upload.

       7.      These Requests shall be deemed continuing and supplemental answers shall be
required if You directly or indirectly obtain further information after Your initial response as
required by Fed. R. Bank. P. Rule 7026(e).

        8.      The use of either the singular or plural shall not be deemed a limitation. The use
of the singular includes the plural, and vice versa.

       9.      The words “and” and “or” are interchangeable and shall be construed either
disjunctively or conjunctively or both, as broadly as necessary to bring within the scope of each
Request those responses that might otherwise be construed to be outside the scope.

                                      DOCUMENT REQUESTS

      1.    All Documents and Communications Concerning the Series B COD, Including
any Documents and Communications Concerning any amendment to the Series B COD.

      2.    All Documents and Communications Concerning the Letter Agreement, Including
any Documents and Communications Concerning any amendment to the Letter Agreement.

       3.      All Documents and Communications Concerning the Certificate of Incorporation,
Including any Documents and Communications Concerning any amendment to the Certificate of
Incorporation.

        4.     All Documents and Communications Concerning the Series A or Series B
Preferred Stock issued by MYT Holdco, Including Documents Concerning the value of such
stock at any point in time.




DOCS_DE:230224.2 59944/002                         4
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page50
                                                                      49ofof51
                                                                             50




        5.     To the extent not produced in response to Document Request 4, all
Communications between You and Ares and/or CPPIB Concerning the Series A or Series B
Preferred Stock.

        6.     All Communications between You and Ares and/or CPPIB Concerning settlement
of any claims the Debtors hold or may hold against Ares and/or CPPIB.

Dated: August 17, 2020
                                         /s/ Alan J. Kornfeld
                                         COLE SCHOTZ P.C.
                                         Michael D. Warner (TX Bar No. 00792304)
                                         James W. Walker (TX Bar No. 20709600)
                                         301 Commerce Street, Suite 1700
                                         Fort Worth, TX 76102
                                         Telephone: (817) 810-5250
                                         Facsimile: (817) 810-5255
                                         Email: mwarner@coleschotz.com
                                                   jwalker@coleschotz.com

                                         Co-Counsel for the Official Committee of
                                         Unsecured Creditors

                                         PACHULSKI STANG ZIEHL & JONES LLP
                                         Richard M. Pachulski (admitted pro hac vice)
                                         Alan J. Kornfeld (admitted pro hac vice)
                                         Steven W. Golden (TX Bar No. 24099681)
                                         10100 Santa Monica Blvd., 13th Floor
                                         Los Angeles, CA 90067-4100
                                         Telephone: (310) 227-6910
                                         Email: rpachulski@pszjlaw.com
                                                 akornfeld@pszjlaw.com
                                                 sgolden@pszjlaw.com

                                         Lead Counsel for the Official Committee of
                                         Unsecured Creditors




DOCS_DE:230224.2 59944/002                  5
       Case
        Case20-32519
             1:20-cv-07193-VEC
                       Document 1493
                                Document
                                     Filed31-2
                                           in TXSB
                                                Filed
                                                    on06/18/21
                                                       08/20/20 Page
                                                                 Page51
                                                                      50ofof51
                                                                             50




                                    Certificate of Service

        I certify that on August 17, 2020, I caused the foregoing to be served on counsel of
record for (1) Scott Vogel; (2) the Debtors; (3) Ares; (4) CPPIB; (5) Neiman Marcus Group, Inc.;
(6) MyTheresa; and (7) the U.S. Trustee.

                                            /s/ Steven W. Golden
                                            Steven W. Golden




DOCS_DE:230224.2 59944/002
